16‐3540‐ag 
     Cappetta v. Comm’r of Soc. Sec. Admin. 




 1                                       In the
 2              United States Court of Appeals
 3                          For the Second Circuit
 4                                     
 5                                        
 6                            August Term, 2017 
 7                              No. 16‐3540‐ag 
 8                         ______________________ 
 9                                        
10                           SALVATORE CAPPETTA,  
11                                 Petitioner, 
12                                        
13                                     v. 
14                                        
15            COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION, 
16                               Respondent.* 
17                          
18                                        
19                        ARGUED: DECEMBER 15, 2017 
20                        DECIDED: SEPTEMBER 14, 2018 
21                                        
22                                        
23             Before: WINTER, LYNCH, and DRONEY, Circuit Judges 
24    
25          Petitioner Salvatore Cappetta petitions for review of a decision 
26   of the Commissioner of the Social Security Administration, adopting 
27   the decision of the Departmental Appeals Board (DAB), and imposing 
28   an assessment of $47,583.60 and penalty of $106,000 on Cappetta for 


      The Clerk of Court is directed to amend the caption as set forth above. 
     *
                                                                                                                                                       
      
      
      
                                                                                                                
 1   his  failure  to  report  work  activity  while  receiving  Social  Security 
 2   disability  insurance  (SSDI)  benefits.  We  agree  with  the  DAB  that 
 3   Cappetta’s  failure  to  report  work  activity  to  the  Social  Security 
 4   Administration was “material” for  purposes of 42 U.S.C. § 1320a‐8, 
 5   which authorizes the Commissioner of Social Security to impose an 
 6   assessment  and  penalty  for  an  SSDI  recipient’s  withholding  of 
 7   information in connection with the receipt of benefits. We also reject 
 8   Cappetta’s  other  challenges  to  the  DAB’s  authority  to  impose  the 
 9   assessment and penalty in this case. However, we conclude that the 
10   DAB  lacked  substantial  evidence  to  support  the  amounts  of  the 
11   assessment  and  penalty  it  imposed  because  (1)  Cappetta’s  earnings 
12   from work activity did not amount to “substantial gainful activity,” 
13   (2) Cappetta remained disabled while failing to report work activity, 
14   and (3) the findings of fact on which the DAB relies establish only that 
15   Cappetta’s  work  was  “sporadic.”  Accordingly,  we  GRANT  the 
16   petition for review, VACATE the DAB’s decision, and REMAND for 
17   further proceedings consistent with this opinion. 
18                              
19                                        
20                               EDWARD  A.  WICKLUND  (Nathaniel  V. 
21                               Riley,  on  the  brief),  Olinsky  Law 
22                               Group, Syracuse, NY, for Petitioner. 
23                                     
24                               NATALIE N. ELICKER, Assistant United 
25                               States Attorney (Sandra S. Glover, on 
26                               the brief), for John H. Durham, United 
27                               States  Attorney  for  the  District  of 
28                               Connecticut,  New  Haven,  CT,  for 
29                               Respondent. 

30                               

31    

                                          2
                                                                                                                                                      
      
      
      
                                                                                                               
 1   DRONEY, Circuit Judge: 

 2         In 2009, an anonymous tipster reported to the Social Security 

 3   Administration (SSA) that petitioner Salvatore Cappetta was working 

 4   and  earning  substantial  sums  while  receiving  Social  Security 

 5   disability  insurance  (SSDI)  benefits.  A  subsequent  investigation  by 

 6   the  Social  Security  Administration’s  Inspector  General  (SSA  IG) 

 7   concluded  that  Cappetta  had  failed  to  report  work  activity  while 

 8   receiving SSDI  benefits.  The  SSA  IG  ordered  Cappetta to  pay more 

 9   than $200,000 as an assessment and penalty for his failure to report. 

10         Cappetta appealed the decision to an administrative law judge 

11   (ALJ), who concluded that Cappetta’s failure to report work activity 

12   was not “material” for the purposes of 42 U.S.C. § 1320a‐8 and that 

13   Cappetta therefore was not subject to an assessment or penalty under 

14   that statute. The SSA IG appealed to the Departmental Appeals Board 

15   (DAB), which reversed and remanded to the ALJ. After the ALJ again 

16   concluded that no assessment or penalty was appropriate, the DAB 




                                         3
                                                                                                                                                       
      
      
      
                                                                                                                
 1   reversed  for  a  second  time  and  imposed  its  own  assessment  and 

 2   penalty. Cappetta now petitions for review. 

 3         In  his  petition,  Cappetta  raises  various  legal  and  factual 

 4   challenges  to  the  DAB’s  decision.  We  reject  Cappetta’s  legal 

 5   challenges  and  hold  that  the  DAB  had  the  authority  to  impose  an 

 6   assessment and penalty on Cappetta because a failure to report any 

 7   work  activity—even  if  the  earnings  from  that  work  activity  do  not 

 8   amount  to  “substantial  gainful  activity”—is  “material”  under  42 

 9   U.S.C.  §  1320a‐8(a).  However,  we  also  conclude  that  the  DAB’s 

10   assessment and penalty were not supported by substantial evidence, 

11   and accordingly we vacate and remand for further proceedings. 

12                               BACKGROUND 

13         We begin by summarizing the statutory framework at issue in 

14   this case, which our Court has never had occasion to address. We then 

15   turn to the facts and procedural history before considering the parties’ 

16   arguments.  




                                          4
                                                                                                                                                          
      
      
      
                                                                                                                   
 1       I.   Statutory Framework 

 2            Under  42  U.S.C.  §  1320a‐8  the  Commissioner  of  the  Social 

 3   Security  Administration  (the  “Commissioner”)  may  impose  an 

 4   assessment and civil monetary penalty on a Social Security benefits 

 5   recipient for failing to disclose a fact that is “material” to “any initial 

 6   or  continuing  right  to  .  .  .  monthly  insurance  benefits.”  42  U.S.C.  § 

 7   1320a‐8(a)(1)(C). The central issue in this appeal is whether evidence 

 8   of work activity is considered “material” under § 1320a‐8(a). Section 

 9   1320a‐8(a)(1)  authorizes  “penalties”  of  up  to  $5,000  for  “each” 

10   material false statement or omission, and an “assessment” that is “not 

11   more than twice the amount of benefits or payments paid as a result 

12   of  such  a  statement  or  representation  or  such  a  withholding  of 

13   disclosure.” The Commissioner must consider a number of different 

14   factors  when  determining  the  appropriate  amount  of  a  penalty  or 

15   assessment, including  

16            (1)  the  nature  of  the  statements,  representations,  or 
17            actions referred to in subsection (a) of this section and the 


                                            5
                                                                                                                                                          
      
      
      
                                                                                                                   
 1          circumstances under which they occurred; (2) the degree 
 2          of  culpability,  history  of  prior  offenses,  and  financial 
 3          condition of the person committing the offense; and (3) 
 4          such other matters as justice may require.  
 5    
 6   Id. § 1320a‐8(c). 

 7          Under  SSA  regulations  implementing  §  1320a‐8,  the 

 8   Commissioner has delegated the authority to impose assessments and 

 9   penalties  to  the  SSA  Inspector  General’s  office.  See  id.  §  1320a‐8(i) 

10   (authorizing delegation to Inspector General); 20 C.F.R. § 498.102(a) 

11   (“The  Office  of  the  Inspector  General  may  impose  a  penalty  and 

12   assessment . . . .”). An individual facing an assessment or penalty that 

13   the SSA IG imposes is entitled to “written notice and an opportunity 

14   for  the  determination  to  be  made  on  the  record  after  a  hearing  at 

15   which the person is entitled to be represented by counsel, to present 

16   witnesses, and to cross‐examine witnesses against the person.” 1  42 

17   U.S.C. § 1320a‐8(b)(2); see also 20 C.F.R. § 498.202.  



     1 That  language  triggers  the  SSA’s  obligation  to  comply  with  the  formal 
     adjudication requirements of the Administrative Procedure  Act (APA).  See, e.g., 
     Am. Tel. & Tel. Co. v. FCC, 572 F.2d 17, 21‐22 (2d Cir. 1978) (“The APA requires 

                                             6
                                                                                                                                                               
      
      
      
                                                                                                                        
 1           The hearing required by § 1320a‐8(b)(2) takes place before an 

 2   ALJ . 20 C.F.R. § 498.202. Once an ALJ renders a decision, “[a]ny party 

 3   may appeal the decision of the ALJ to the DAB by filing a notice of 

 4   appeal with the DAB within 30 days of the date of service of the initial 

 5   decision.” Id. § 498.221(a).2 “The DAB may remand a case to an ALJ 

 6   for  further  proceedings,  or  may  issue  a  recommended  decision  to 

 7   decline review or affirm, increase, reduce, or reverse any penalty or 

 8   assessment  determined  by  the  ALJ.”  Id.  §  498.221(h).  The  DAB’s 

 9   recommended decision becomes the Commissioner’s final decision 60 

10   days  after  the  DAB  serves  the  decision  on  the  parties,  unless  the 

11   decision  is  remanded  to  the  ALJ  or  the  Commissioner  modifies  the 




     trial‐type hearings only ‘(w)hen rules (or adjudications) are required by statute to 
     be made (or determined) on the record after opportunity for an agency hearing.’ 
     Since United States v. Florida East Coast Ry., 410 U.S. 224, 236‐38, 93 S. Ct. 810, 35 
     L.Ed.2d  223  (1973),  the  words  ‘on  the  record’  have  become,  as  the  District  of 
     Columbia  Circuit  has  observed,  a  ‘touchstone  test’  for  the  applicability  of  the 
     APA’s trial‐type procedures.” (internal citation omitted)). 

     2 The  Departmental  Appeals  Board  is  part  of  the  Department  of  Health  and 
     Human Services. 20 C.F.R. § 498.201.



                                                 7
                                                                                                                                                             
      
      
      
                                                                                                                      
 1   decision.  Id.  §  498.222(a).  In  the  event  of  an  adverse  decision,  an 

 2   individual may appeal the Commissioner’s decision to the U.S. Court 

 3   of Appeals “for the circuit in which the person resides, or in which 

 4   the [material] statement or representation . . . was made.” 42 U.S.C. 

 5   § 1320a‐8(d)(1); see also 20 C.F.R. § 498.127. 

 6       II.   Factual Background 

 7             Petitioner  Salvatore  Cappetta  first  began  receiving  Social 

 8   Security  disability  benefits  in  1997,  after  the  SSA  determined  that 

 9   Cappetta  was  disabled  “due  to  rheumatoid  arthritis,  [a]  heart 

10   condition, and headaches.” AR 109.3 Prior to receiving SSDI, Cappetta 

11   owned and operated a construction business.  

12             On June 16, 2009, an anonymous individual contacted the SSA 

13   to report concerns that Cappetta might be receiving disability benefits 

14   unlawfully. According to the caller, Cappetta was engaged in a major 

15   home  renovation  (including  the  construction  of  an  above‐ground 



     3    We use “AR” as shorthand to refer to the administrative record.



                                                8
                                                                                                                                                      
      
      
      
                                                                                                               
 1   pool)  and  had  stated  that  he  (Cappetta)  worked  for  Peter  Cameron 

 2   Construction, earning money that he was not reporting to the SSA. 

 3   Based on the tip, the SSA IG began to investigate Cappetta. The SSA 

 4   IG first reviewed Cappetta’s history of disability and reported work, 

 5   and  found  that  Cappetta  had  never  reported  performing  any  work 

 6   after 1999. Then, in August 2009, an SSA IG investigator conducted 

 7   surveillance  of  Cappetta,  during  which  the  investigator  observed 

 8   Cappetta leaving his house to obtain an item for the construction that 

 9   was  underway  at  his  house.  The  investigator  did  not  observe 

10   Cappetta engaging in any labor or other work, including for Cameron 

11   Construction. 

12         On  November  6,  2009,  investigators  interviewed  Peter 

13   Cameron,  who  owned  Cameron  Construction.  According  to  the 

14   investigators’  unsworn  report,  Cameron  stated  that  Cappetta  had 

15   worked  for  the  company  for  eight  years  and  that  Cappetta’s  pay 

16   varied from job to job and week to week (ranging from $50 to $500 a 




                                         9
                                                                                                                                                      
      
      
      
                                                                                                               
 1   job, and $150 to $1500 a week). The report also stated that Cameron 

 2   denied paying Cappetta substantial sums such as $20,000 to $30,000 a 

 3   year. During a second interview in February 2010, the investigators 

 4   reported  that  Cameron  further  detailed  Cappetta’s  work  for  the 

 5   company, including Cappetta’s assistance with “tiling backsplashes, 

 6   walls,  and  floors;  hanging  doors;  trim  work,  framing,  and  taping 

 7   sheetrock.” AR 111.  

 8          On  the  same  day  of  Cameron’s  first  interview  in  November 

 9   2009, investigators also interviewed Cappetta. During the interview, 

10   Cappetta  admitted  that  he  worked  sporadically  for  Cameron  and 

11   received assistance from Cameron on his house in exchange for his 

12   help  for  Cameron  Construction.  However,  Cappetta  denied  being 

13   paid  for  his  work.  A  few  days  later,  investigators  continued  the 

14   interview, and Cappetta signed a sworn statement. In that statement, 

15   Cappetta  asserted  that  he  had  not  been  employed  since  receiving 

16   disability benefits.  




                                        10
                                                                                                                                                              
     
     
     
                                                                                                                       
1           On July 26, 2012, following its investigation, the SSA IG issued 

2   a  decision  concluding  that  Cappetta  had  worked  “from  November 

3   2002 through April 2011” while receiving SSDI benefits. AR 1215. The 

4   SSA  IG  concluded  that  Cappetta  made  53  material  omissions  by 

5   failing to report work activity each month from December 2006 until 

6   April 2011 (a period of 53 months).4 During that time, Cappetta and 

7   his children received $47,583.60 in benefits. Using those amounts, the 

8   SSA IG informed Cappetta that it would assess him $95,167.20 (twice 

9   the amount of benefits received from December 2006 to April 2011) 




    4 In 2004, Congress amended 42 U.S.C. § 1320a‐8(a) to permit SSA to impose an 
    assessment and penalty for a Social Security benefits recipient’s “withhold[ing]” 
    of information from the SSA. See Social Security Protection Act of 2004, Pub. L. No. 
    108‐203,  §  201,  118  Stat  493,  507  (2004)  (codified  at  42  U.S.C.  §  1320a‐8(a)). 
    According to the SSA IG, the relevant amendments in the Act became effective in 
    late November 2006, and therefore December 2006 served as the starting point for 
    imposing  an  assessment  and  penalty  on  Cappetta.  AR  31,  1215;  see  also  Social 
    Security Protection Act of 2004 § 201(d), 118 Stat 493, 508 (describing conditions 
    for effective date of amendments to 42 U.S.C. § 1320a‐8(a)). 



                                                11
                                                                                                                                                            
      
      
      
                                                                                                                     
 1   and issue a penalty of $106,000 ($2,000 for each month Cappetta failed 

 2   to report work activity). The total came to $201,167.20.5  

 3          Cappetta  exercised  his  right  to  contest  the  SSA  IG’s  decision 

 4   before  an  ALJ.  The  hearing  before  the  ALJ  featured  a  number  of 

 5   witnesses,  including  an  SSA  IG  investigator,  an  SSA  claims 

 6   representative,  Cameron,  and  Cappetta.  The  investigator  testified 

 7   about her interviews with Cameron and Cappetta, which are detailed 

 8   above. The claims representative testified about her work reviewing 

 9   Cappetta’s file and the SSA IG investigation materials. In particular, 

10   the claims representative detailed how she used interview notes from 

11   the  SSA  IG  investigators’  interview  with  Cameron  to  conclude  that 

12   Cappetta  had  engaged  in  “substantial  gainful  activity”  while 

13   receiving disability benefits. That level of earnings and work would 

14   have disqualified Cappetta from receiving further disability benefits 



      The SSA IG also twice requested that the U.S. Attorney’s Office for the District of 
     5

     Connecticut criminally prosecute Cappetta for his failure to report work activity. 
     That office declined both requests.  



                                             12
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   and would mean that Cappetta unlawfully received benefits for many 

 2   years.  

 3          Cappetta’s  testimony  was  largely  consistent  with  the 

 4   statements that the SSA IG attributed to him in his interviews. During 

 5   the  hearing,  Cappetta  stated  that  he  did  “little  things”  to  assist 

 6   Cameron, received small payments in exchange as gifts, and received 

 7   some  funds  from  Cameron  to  help  finance  a  trip  to  Italy.  AR  324. 

 8   Cappetta denied that he worked for Cameron. Significantly, however, 

 9   Cappetta also acknowledged that he knew he had to report any work 

10   that he performed to the SSA.  

11          In  contrast  to  Cappetta,  Peter  Cameron’s  testimony  diverged 

12   considerably from the statements that the SSA IG attributed to him in 

13   its  investigative  report.  In  his  testimony,  as  described  in  the  ALJ’s 

14   decision, Cameron “denied that [Cappetta] ever worked for him[,] but 

15   testified  that  [Cappetta]  would  show‐up  at  job  sites  and  run  to  the 

16   store  for  him  if  he  needed  materials.  [Cameron]  denied  paying 




                                           13
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   [Cappetta]  wages  but  [also  said  that]  by  running  errands  for  him 

 2   [Cappetta] was paying [Cameron] back for work [that] Cameron did 

 3   on  his  house.”  AR  113  (citations  omitted).  Cameron  also 

 4   acknowledged during the hearing that Cappetta would give advice 

 5   on  how  to  perform  certain  construction  work,  given  Cappetta’s 

 6   background in the field. In addition, Cameron “testified that he gave 

 7   [Cappetta]  gifts  at  Christmas;  he  gave  him  money  for  his  kids’ 

 8   birthdays; and he gave him a couple hundred bucks when he went to 

 9   Italy. He also gave [Cappetta] money to go get coffee and donuts and 

10   for  the  gas  [Cappetta]  used  going  to  the  store.”  AR  113  (citations 

11   omitted).  

12   III.   Procedural History  

13          The  ALJ  issued  his  first  decision  on  June  11,  2014.  In  the 

14   decision,  the  judge  rejected  the  SSA  IG’s  conclusion  that  Cappetta 

15   engaged  in  substantial  gainful  activity,  finding  that  the  claims 

16   representative’s  testimony  was  “not  credible”  because  both  the 




                                          14
                                                                                                                                                       
      
      
      
                                                                                                                
 1   statements  that  Cameron  made  to  investigators  and  at  the  ALJ 

 2   hearing  provided  an  insufficient  evidentiary  basis  to  conclude  that 

 3   Cappetta was engaged in substantial gainful activity. AR 261; see also 

 4   AR 263 (reasoning that the “evidence [did] not show . . . when and 

 5   how frequently gainful work activity was actually performed”). 

 6         However, the ALJ determined that Cappetta did perform some 

 7   work,  despite  his  statements  to  the  contrary.  The  ALJ  noted  that 

 8   Cappetta “admitted that he ran errands for Peter Cameron and that 

 9   he received money, items of value, or in kind labor on his house from 

10   Peter  Cameron.”  AR  263.  The  ALJ  concluded  that  Cappetta  “did 

11   engage  in  some  gainful  work  activity  for  Peter  Cameron.”  AR  263. 

12   Nevertheless, the ALJ also concluded that imposing any assessment 

13   or  penalty  was  unreasonable,  reasoning  that  Cappetta’s  failure  to 

14   report  his  work  was  not  “material”  because  Cappetta  had  received 

15   disability benefits for more than 24 months and thus his work activity 




                                         15
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   could  not  be  used  as  evidence  of  his  disability  under  42  U.S.C.  § 

 2   421(m)(1)(B).  

 3          The SSA IG appealed, and the DAB reversed and remanded to 

 4   the ALJ. The DAB first ruled that a failure to report work activity is 

 5   always material for purposes of 42 U.S.C. § 1320a‐8(a), rejecting the 

 6   ALJ’s  conclusion  to  the  contrary.  The  DAB  then  listed  additional 

 7   findings  of  fact  that  it  expected  the  ALJ  to  make  on  remand  and 

 8   reminded  the  ALJ  of  his  obligation  to  consider  certain  statutory 

 9   factors  when  reviewing  the  SSA  IG’s  assessment  and  penalty 

10   decision.  

11          On  remand,  the  ALJ  again  determined  that  no  assessment  or 

12   penalty was appropriate. The ALJ first requested that the DAB re‐visit 

13   its  legal  decision,  asserting  once  again  that a  failure  to  report  work 

14   activity after the initial 24‐month eligibility period is not a material 

15   omission  for  purposes  of  issuing  a  civil  monetary  penalty  or  an 

16   assessment. He then turned to assessing the statutory factors that the 




                                           16
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   DAB had ordered him to consider. The ALJ noted that Cappetta knew 

 2   that  he  needed  to  report  some  work  activity  to  the  SSA,  but 

 3   nevertheless  concluded  that  Cappetta  did  not  understand  that  he 

 4   needed to report the type of work that he performed for Cameron or 

 5   whether his failure to report work activity constituted a material fact 

 6   under 8 U.S.C. § 1320a‐8(a). According to the ALJ, Cappetta’s lack of 

 7   knowledge was partly attributable to his limited command of English.  

 8          The ALJ also noted problems with the investigators’ unsworn 

 9   reports of Cameron’s statements about paying Cappetta, concluding 

10   that Cameron’s “sworn hearing testimony that was subject to cross‐

11   examination must be accorded more weight.” AR 133. Moreover, he 

12   concluded that there was “no dispute” that Cappetta did not engage 

13   in work activity after November 2009. AR 131. Although the decision 

14   reiterated  the  finding  that  Cappetta  “engaged  in  work  activity, 

15   including  running  errands,  for  Peter  Cameron  or  Cameron 

16   Construction,”  and  found  that  it  was  more  likely  than  not  that  this 




                                          17
                                                                                                                                                       
      
      
      
                                                                                                                
 1   work occurred “as early as 2001,” the ALJ nevertheless concluded that 

 2   Cappetta’s  work  was  only  “sporadic,”  and  his  conduct  not 

 3   “blameworthy.”  AR  133,  135136.  Accordingly,  the  ALJ  again 

 4   determined that no assessment or penalty was appropriate.  

 5         The SSA IG appealed once more to the DAB. The DAB rejected 

 6   the ALJ’s request to revisit its previous decision about reporting work 

 7   activity, and again decided that work activity is a material fact under 

 8   the civil monetary penalty statute for all SSDI beneficiaries. The DAB 

 9   also  concluded  that  the  ALJ  erred  in  weighing  the  relevant  factors 

10   when  reviewing  the  SSA  IG  decision  to  impose  an  assessment  and 

11   penalty. The ALJ’s role, stated the DAB, is to assess whether the SSA 

12   IG’s proposed assessment and penalty is reasonable. The DAB then 

13   explained that to make this determination, an ALJ should apply the 

14   statutory factors, which include 

15         (1)  the  nature  of  the  statements,  representations,  or 
16         actions  and  the  circumstances  under  which  they 
17         occurred;  (2)  the  degree  of  culpability  of  the  person 
18         committing the offense; (3) the history of prior offenses 


                                         18
                                                                                                                                                        
      
      
      
                                                                                                                 
 1          of  the  person  committing  the  offense;  (4)  the  person’s 
 2          financial condition; and (5) such other matters as justice 
 3          may require. 
 4    
 5   AR 44 (citing 42 U.S.C. § 1320a‐8(c) and 20 CFR § 498.106(a)).  

 6          Applying these factors, the DAB determined that Cappetta was 

 7   in fact culpable, reversing the ALJ’s finding. First, the DAB rejected 

 8   the ALJ’s conclusion that Cappetta required actual knowledge of the 

 9   need  to  report  the  type  of  work  activity  that  he  performed  for 

10   Cameron  in  order  to  face  liability.  Second,  the  DAB  “reject[ed]  the 

11   ALJ’s  suggestion  that  [Cappetta’s]  limited  English  language  skills 

12   may have affected his ability to understand his duty to report . . . .” 

13   AR 47. Instead, the DAB emphasized that Cappetta had engaged in 

14   some  work  activity,  that  he  knew  he  was  supposed  to  report  such 

15   activity to the SSA, and that he failed to report his work activity over 

16   many years. On the basis of this information, the DAB concluded that 

17   the SSA IG had shown “substantial culpability.” AR 48. 




                                          19
                                                                                                                                                      
      
      
      
                                                                                                               
 1         Turning  to  the  other  factors,  the  DAB  stated  that  it  would 

 2   generally defer to the ALJ’s findings of fact and credibility findings. 

 3   Then, reviewing the testimony, the DAB agreed with the ALJ that “the 

 4   evidence of record does not establish the value of [Cappetta’s] work 

 5   activity.” AR 49. The DAB also approvingly noted the ALJ’s finding 

 6   that Cappetta’s work was “sporadic”—but it rejected any suggestion 

 7   that the work activity was “minimal in nature” and instead concluded 

 8   that Cappetta’s work was “significant.” AR 4950. 

 9         Finally,  the  DAB  turned  to  the  question  of  an  appropriate 

10   amount  for  an  assessment  and  penalty.  The  DAB  reduced  the  SSA 

11   IG’s  assessment  amount  by  half,  to  $47,583.60,  reasoning  that  the 

12   “evidence is not sufficient” to support the SSA IG’s amount because 

13   Cappetta’s work was not “continuous.” AR 50. But the DAB affirmed 

14   the penalty amount of $106,000, which “reflect[ed] a reduction to less 

15   than half the amount the SSA I.G. could have imposed.” AR 51. As a 

16   result,  the  total  assessment  and  penalty  came  to  $153,583.60.  The 




                                        20
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   Commissioner  of  the  Social  Security  Administration  adopted  the 

 2   DAB’s  decision,  making  the  decision  final.  See  20  C.F.R.  §  498.222. 

 3   Cappetta then petitioned this Court for review. 

 4          Before  we  consider  Cappetta’s  arguments,  we  note  one 

 5   additional point of background and procedural history. In 2010, the 

 6   SSA determined that Cappetta’s medical condition had improved and 

 7   that  he  was  no  longer  disabled.  Cappetta  appealed  that 

 8   determination,  and  in  early  2012,  the  agency  ultimately  concluded 

 9   that Cappetta was in fact disabled and eligible to continue receiving 

10   disability  benefits.  The  lead  SSA  IG  investigator  subsequently 

11   intervened,  and  it  appears  that  the  SSA  terminated  Cappetta’s 

12   benefits  because  of  the  work  activity  that  the  investigator  claimed 

13   Cappetta  had  performed.  The  record  is  unclear  as  to  whether 

14   Cappetta  is  now  receiving  benefits,  but  the  government  does  not 

15   contest that Cappetta was disabled during the time that he failed to 

16   report, and that he remained disabled at least up until the hearings 




                                          21
                                                                                                                                                       
      
      
      
                                                                                                                
 1   before  the  ALJ.  The  DAB  did  not  discuss  Cappetta’s  continuing 

 2   disability  when  analyzing  the  statutory  factors  for  setting  an 

 3   assessment and penalty. 

 4                                DISCUSSION 

 5         In  his  petition  for  review,  Cappetta  raises  various  legal  and 

 6   factual  challenges  to  the  DAB’s  decision.  His  principal  argument  is 

 7   the  same  one  endorsed  by  the  ALJ:  that  a  failure  to  report  work 

 8   activity after having received disability benefits for 24 months is not 

 9   “material”  for  purposes  of  42  U.S.C.  §  1320a‐8(a).  In  addition, 

10   Cappetta  also  contends  that  only  a  failure  to  report  work  activity 

11   amounting  to  substantial  gainful  activity  is  material,  that  the  DAB 

12   lacked authority to recommend an assessment and penalty, and that 

13   he withheld information only once, rather than 53 times (which was 

14   the basis for the large penalty amount). Finally, Cappetta argues that 

15   the agency lacked substantial evidence for the assessment and penalty 

16   amount that it imposed. We address each of these arguments below. 




                                         22
                                                                                                                                                         
      
      
      
                                                                                                                  
 1       I.   Standard of Review 

 2            At the outset, we determine whether we accord the DAB’s legal 

 3   conclusions,  which  were  adopted  by  the  Commissioner  of  Social 

 4   Security, the same deference we give other formal agency decisions 

 5   from the Commissioner or DAB. See Chevron, U.S.A., Inc. v. Nat. Res. 

 6   Def. Council, Inc., 467 U.S. 837 (1984). The government briefly asserts 

 7   in its brief that we must do so, citing Lawrence + Memorial Hospital v. 

 8   Burwell, 812 F.3d 257, 264 (2d Cir. 2016). Lawrence, however, applied 

9    Chevron’s framework to the Secretary of Health and Human Services’ 

10   interpretation  of  a  Medicare  provision—an  area  of  federal  law  that 

11   the Department of Health and Human Services (DHHS) administers. 

12   Id.; see also 42 U.S.C. §§ 1395ff, 1395kk.  

13            By  contrast,  here,  the  DAB—which  is  part  of  DHHS,  not  the 

14   SSA—interpreted parts of federal social security law, an area of law 

15   that Congress has entrusted to a different agency, the Social Security 

16   Administration.  See  42  U.S.C.  §  901  (establishing  Social  Security 




                                           23
                                                                                                                                                       
      
      
      
                                                                                                                
 1   Administration  as  an  independent  executive  agency  charged  with 

 2   overseeing  Social  Security  programs).  However,  through  SSA 

 3   regulations, the Commissioner tasked the DAB with providing ALJ 

 4   administrative  hearings  and  then  reviewing  the  resulting  decisions 

 5   for  cases  involving  an  assessment  and  penalty  under  42  U.S.C.  § 

 6   1320a‐8.  See  20  C.F.R.  §§  498.201498.202,  498.221.  After  the  DAB’s 

 7   process  is  complete,  its  final  decision  becomes  the  Commissioner’s 

 8   decision  unless  the  DAB  remands  the  decision  to  the  ALJ.  Id.  § 

 9   498.222(a). 

10         That arrangement raises a question about the deference we give 

11   to  the  DAB’s  legal  interpretation,  because  “administrative 

12   implementation  of  a  particular  statutory  provision  qualifies  for 

13   Chevron deference when it appears that Congress delegated authority 

14   to the agency generally to make rules carrying the force of law, and 

15   that the agency interpretation claiming deference was promulgated 

16   in the exercise of that authority.” United States v. Mead Corp., 533 U.S. 




                                         24
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   218,  22627  (2001);  see  also  Gonzales  v.  Oregon,  546  U.S.  243,  25868 

 2   (2006)  (declining  to  accord  Chevron  deference  to  Attorney  General 

 3   where AG was not delegated authority to interpret the provision at 

 4   issue). However, whether an agency administers a statute is not the 

 5   only relevant factor to accord that agency Chevron deference. As the 

 6   Mead  Court  explained,  another  “very  good  indicator  of  delegation 

 7   meriting Chevron treatment [is] express congressional authorization[] 

 8   to engage in the process of rulemaking or adjudication that produces 

 9   regulations or rulings for which deference is claimed.” 533 U.S. at 229. 

10   In such circumstances, “[i]t is fair to assume generally that Congress 

11   contemplates  administrative  action  with  the  effect  of  law  when  it 

12   provides for a relatively formal administrative procedure tending to 

13   foster  the  fairness  and  deliberation  that  should  underlie  a 

14   pronouncement of such force.” Id. at 230; see also Estate of Landers v. 

15   Leavitt, 545 F.3d 98, 10507 (2d Cir. 2008) (applying Mead factors to 

16   internal agency manual and declining to accord Chevron deference). 




                                           25
                                                                                                                                                      
      
      
      
                                                                                                               
 1         Here, that guidance easily resolves the Chevron question. First, 

 2   the  Commissioner  of  the  Social  Security  Administration  ultimately 

 3   adopts the DAB’s decision when setting an assessment and penalty. 

 4   20  C.F.R.  §  498.222(a).  Although  the  Commissioner  delegates  the 

 5   authority to review SSA IG decisions to another federal agency, the 

 6   decision becomes that of the Commissioner, and the DAB’s decisions 

 7   are therefore “promulgated in the exercise of th[e] authority” given to 

 8   the  Commissioner.  Mead,  533  U.S.  at  227.  Second,  as  we  explained 

 9   above,  Congress  intended  for  the  Commissioner  to  use  the 

10   Administrative Procedure Act’s framework for formal adjudication, 

11   another  strong  indicator  that  Chevron’s  framework  applies.  See  42 

12   U.S.C. § 1320a‐8(b)(2); Mead, 533 U.S. at 229. 

13         Having decided that the Chevron framework applies, we briefly 

14   review  that  standard  and  the  “substantial  evidence”  standard  that 

15   applies to Cappetta’s factual challenges. Chevron requires us to apply 

16   a two‐step inquiry to an agency’s interpretation of a statute. At the 




                                        26
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   first  step  of  the  analysis,  a  reviewing  court  must  ask  “whether 

 2   Congress has directly spoken to the precise question at issue. If the 

 3   intent of Congress is clear, that is the end of the matter; for the court, 

 4   as  well  as  the  agency,  must  give  effect  to  the  unambiguously 

 5   expressed  intent  of  Congress.”  Chevron,  467  U.S.  at  842–43.  If  the 

 6   statute  is  ambiguous,  then  at  the  second  step  “the  question  for  the 

 7   court  is  whether  the  agency’s  answer  is  based  on  a  permissible 

 8   construction  of  the  statute,”  id.  at  843,  in  other  words,  whether  the 

 9   agency’s  interpretation  is  “reasonable,”  Michigan  v.  EPA,  135  S.  Ct. 

10   2699, 2707 (2015). 

11          As for Cappetta’s factual challenges, § 1320a‐8(d)(2) provides 

12   that  “[t]he  findings  of  the  Commissioner  .  .  .  if  supported  by 

13   substantial  evidence  on  the  record  considered  as  a  whole,  shall  be 

14   conclusive.”  Substantial  evidence  is  “such  relevant  evidence  as  a 

15   reasonable mind might accept as adequate to support a conclusion.” 

16   Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Yancey v. Apfel, 




                                           27
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   145 F.3d 106, 111 (2d Cir. 1998) (“Where an administrative decision 

 2   rests  on  adequate  findings  sustained  by  evidence  having  rational 

 3   probative force, the court should not substitute its judgment for that 

 4   of the Commissioner.”). 

 5       II.   Whether A Failure to Report Work Activity is “Material” for 
 6             the Purposes of 42 U.S.C. § 1320a‐8(a) 
 7              
 8             The  threshold  issue  is  whether  the  Commissioner  had  the 

 9   authority to impose an assessment and penalty for Cappetta’s failure 

10   to  report  work  activity.  Understanding  that  issue  requires  some 

11   background on the law governing an SSDI recipient’s eligibility for 

12   benefits. 

13             To obtain Social Security disability benefits, an applicant must 

14   show  in  part  that  he  or  she  “is  under  a  disability,”  42  U.S.C.  

15   §  423(a)(1)(E),  which  is  defined  as  the  “inability  to  engage  in  any 

16   substantial gainful activity by reason of any medically determinable 

17   physical or mental impairment which can be . . . expected to last for . 

18   . . not less than 12 months,” id. § 423(d)(1)(A). To assess whether an 


                                          28
                                                                                                                                                          
      
      
      
                                                                                                                   
 1   applicant  can  perform  “substantial”  activity,  the  SSA  examines  the 

 2   type of work that an applicant is capable of performing. See 20 C.F.R.  

 3   § 404.1572(a); see also id. § 404.1571 (“The work . . . that you have done 

 4   during any period in which you believe you are disabled may show 

 5   that you are able to work at the substantial gainful activity level. If 

 6   you are able to engage in substantial gainful activity, we will find that 

 7   you are not disabled.); id. § 404.1573 (using the circumstances of an 

 8   applicant’s  employment  to  determine  if  the  individual  is  disabled). 

 9   The definition for “gainful” explains that the work activity must be 

10   done “for pay or profit.” Id. § 404.1572(b). 

11          Once an individual is receiving SSDI benefits, that recipient is 

12   subject to certain reporting and review requirements to ensure his or 

13   her  continuing  eligibility.  See  42  U.S.C.  §  421(i);  see  also  20  C.F.R.  

14   § 404.1589 (“After we find that you are disabled, we must evaluate 

15   your  impairment(s)  from  time  to  time  to  determine  if  you  are  still 

16   eligible  for  disability  cash  benefits.”).  However,  certain  restrictions 




                                            29
                                                                                                                                                       
      
      
      
                                                                                                                
 1   apply  to  the  Commissioner’s  review  of  whether  an  individual 

 2   remains  disabled.  Most  significantly  for  our  purposes,  42  U.S.C.  § 

 3   421(m) provides that: 

 4         (1) In any case where an individual entitled to disability 
 5         insurance benefits  .  .  .  has  received  such  benefits  for  at 
 6         least 24 months 
 7                (A) no continuing disability review conducted by 
 8                the  Commissioner  may  be  scheduled  for  the 
 9                individual  solely  as  a  result  of  the  individual’s 
10                work activity; [and] 
11                (B) no work activity engaged in by the individual 
12                may be used as evidence that the individual is no 
13                longer disabled . . . . 
14         (2)  An  individual  to  which  paragraph  (1)  applies  shall 
15         continue to be subject to 
16                (A)  continuing  disability  reviews  on  a  regularly 
17                scheduled basis that is not triggered by work; and 
18                (B)  termination  of  benefits  under  this  subchapter 
19                in the event that the individual has earnings that 
20                exceed  the  level  of  earnings  established  by  the 
21                Commissioner  to  represent  substantial  gainful 
22                activity. 
23                 
24         Cappetta  argues  that  42  U.S.C.  §  421(m)(1)  makes  “work 

25   activity” irrelevant for a continuing disability review, and as a result, 

26   his failure to report that activity cannot be “material” for purposes of 




                                         30
                                                                                                                                                       
      
      
      
                                                                                                                
 1   42  U.S.C.  §  1320a‐8(a).  As  we  described  above,  §  1320a‐8(a)(1)(C) 

 2   authorizes  the  Commissioner to  impose  an  assessment  and  penalty 

 3   where a SSDI recipient “omits from a statement or representation . . . 

 4   or otherwise withholds disclosure of, a fact which the person knows 

 5   or  should  know  is  material  to  the  determination  of  any  initial  or 

 6   continuing right to or the amount of monthly insurance benefits.”  

 7         According  to  the  Commissioner  and  the  DAB,  §  421(m)(2)(B) 

 8   defeats Cappetta’s argument. That section permits the Commissioner 

 9   to terminate benefits if an SSDI recipient’s earnings exceed the level 

10   that  amounts  to  “substantial  gainful  activity.”  42  U.S.C.  § 

11   421(m)(2)(B). However, SSA regulations make work activity relevant 

12   to calculating substantial gainful activity. The SSA looks primarily to 

13   earnings “from your work activity as an employee” to determine if an 

14   SSDI recipient has “engaged in substantial gainful activity.” 20 C.F.R. 

15   §  404.1574(b)(2).  The  Commissioner  and  DAB  conclude  from  this 

16   definition that reporting work activity is “material” under 42 U.S.C. 




                                         31
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   1320a‐8(a), because the SSA must first determine whether a recipient’s 

 2   earnings  derive  from  work  activity  to  determine  whether  they  are 

 3   relevant  earnings  for  purposes  of  continuing  SSDI  eligibility.  The 

 4   Commissioner  notes  that  that  interpretation  is  consistent  with  the 

 5   statute,  because  the  SSA  still  may  not  use  the  work  activity  as 

 6   evidence that an SSDI recipient is no longer physically disabled. 

 7          We agree, and conclude that the Commissioner may properly 

 8   consider a failure to report work activity that generates profit or pay 

 9   “material”  for  purposes  of  §  1320a‐8,  and  that  the  plain  text  of  the 

10   statute authorizes the Commissioner to do so. As a result, we resolve 

11   this first issue at Chevron step one.  

12          Section 423(d)(1)(A) conditions SSDI benefits on the inability to 

13   perform  substantial  gainful  activity.  As  we  have  explained,  SSA 

14   regulations  in  turn  define  substantial  gainful  activity  as  earnings 

15   derived  largely  from  work—a  definition  that  Cappetta  has  not 

16   challenged in his petition for review. 20 C.F.R. §§ 404.1572, 404.1574. 




                                           32
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   Congress  explicitly  made  those  earnings  relevant  to  continuing 

 2   eligibility  under  42  U.S.C.  §  421(m)(2)(B),  thus  connecting  earnings 

 3   that  amount  to  substantial  gainful  activity  to  an  SSDI  recipient’s 

 4   continued  eligibility.  Thus,  although  §  421(m)(1)  makes  “work 

 5   activity” irrelevant as both a reason to conduct a continuing disability 

 6   review, and as evidence in such a review, the statute just as clearly 

 7   permits the SSA to consider substantial gainful activity to terminate 

 8   benefits.  See  42  U.S.C.  §  421(m)(2)(B);  see  also  Exemption  of  Work 

 9   Activity as a Basis for a Continuing Disability Review, 71 Fed. Reg. 

10   66840, 66846 (Nov. 17, 2006) (explaining that SSA would not use work 

11   activity  to  determine  continuing  physical  disability,  but  that  work 

12   activity  can  be  used  to  assess  whether  an  SSDI  recipient  generates 

13   earnings  amounting  to  substantial  gainful  activity).  As  a  result,  the 

14   DAB  correctly  concluded  that  failing  to  report  work  activity  is 

15   material under § 1320a‐8. 




                                          33
                                                                                                                                                               
      
      
      
                                                                                                                        
 1           The legislative history further supports our conclusion that the 

 2   agency’s interpretation is correct.6 A committee report for the Ticket 

 3   to Work and Work Incentives Improvement Act of 1999, which made 

 4   changes to continuing disability reviews for SSDI recipients, explains 

5    that  those  changes  were  “intended  to  encourage  long‐term  SSDI 

 6   beneficiaries to return to work by ensuring that work activity would 

 7   not trigger an unscheduled medical review of their eligibility.” H.R. 

 8   Rep.  106‐393(I),  at  45  (1999).  The  report  then  explains  that  “like  all 

 9   beneficiaries, long‐term beneficiaries would have benefits suspended 

10   if earnings exceeded the substantial gainful activity level, and would 




     6 As we have previously observed, the Supreme Court has sent “mixed messages” 
     about whether we may consider legislative history when determining whether a 
     statute is ambiguous at Chevron step one. Coke v. Long Island Care At Home, Ltd., 376 
     F.3d 118, 127 & n. 3 (2d Cir. 2004), vacated on other grounds by Long Island Care At 
     Home, Ltd. v. Coke, 546 U.S. 1147 (2006). Given that the legislative authority speaks 
     directly  to  the  issue  Cappetta  raises,  we  find  it  appropriate  to  supplement  our 
     analysis with the legislative history here. Cf. United States v. Gayle, 342 F.3d 89, 94 
     (2d Cir. 2003) (“As a general matter, we may consider reliable legislative history 
     where, as here, the statute is susceptible to divergent understandings and, equally 
     important,  where  there  exists  authoritative  legislative  history  that  assists  in 
     discerning what Congress actually meant.”). 



                                                 34
                                                                                                                                                          
      
      
      
                                                                                                                   
 1   be  subject  to  periodic  continuing  disability  reviews.”  Id.  Those 

 2   observations  support  the  Commissioner’s  reading  of  the  statute, 

 3   because they demonstrate Congress’s clear intent to continue making 

 4   substantial  gainful  activity—which  the  SSA  assesses  by  looking 

 5   primarily at earnings derived from work—relevant and applicable to 

 6   SSDI beneficiaries.  

 7          As a result, the DAB correctly concluded that a failure to report 

 8   work  activity  is  material  under  42  U.S.C.  §  1320a‐8(a).  Cappetta’s 

 9   failure  to  make  such  reports  consequently  made  him  subject  to  a 

10   potential assessment or penalty under § 1320a‐8.7 

11           

12           

13           



     7 SSA  regulations  unambiguously  require  SSDI  beneficiaries  to  report  work 
     activity to the agency. See 20 C.F.R. § 404.1588. That reporting requirement and 
     Cappetta’s own admission that he knew he needed to report work activity resolve 
     any question that the complex interplay between the statutory provisions at issue 
     in this case left Cappetta without notice. 



                                            35
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   III.   Cappetta’s Remaining Legal Challenges 

 2          Cappetta also raises four other questions of law that challenge 

 3   the Commissioner’s authority to impose an assessment and penalty 

 4   in this case. We find each of his arguments also unavailing. 

 5          First, Cappetta contends that a failure to report work activity is 

 6   material  only  if  the  work  activity  amounts  to  substantial  gainful 

 7   activity. We conclude otherwise. If adopted, the approach Cappetta 

 8   urges  would  assign  SSDI  recipients  responsibility  to  determine 

 9   whether their work activity was significant enough to disqualify them 

10   for  benefits,  and  potentially  allow  broad  claims  of  good  faith  if  a 

11   beneficiary  made  the  wrong  call.  However,  calculating  whether 

12   earnings  amount  to  substantial  gainful  activity  that  prevent  the 

13   continuing receipt of disability benefits is a complex undertaking that 

14   requires  the  SSA  to  have  a  complete  picture  of  a  SSDI  recipient’s 

15   earnings.  See  20  C.F.R.  §§  404.1574,  404.1592404.1592a.  Thus, 

16   requiring SSDI recipients to report all work activity, as the SSA does, 




                                          36
                                                                                                                                                           
      
      
      
                                                                                                                    
 1   see  20  C.F.R.  §  404.1588,  helps  to  ensure  an  efficiently‐administered 

 2   program  and  to  prevent  fraud.  Accordingly,  we  agree  with  the 

 3   Commissioner  that  a  failure  to  report  work  activity,  even  if  that 

 4   activity is not substantial and gainful, may be considered “material” 

 5   under 42 U.S.C. § 1320a‐8(a).8   

 6          Second,  Cappetta  asserts  that  the  DAB  may  not  impose  an 

 7   assessment  or  penalty  where  the  ALJ  did  not  first  recommend  an 

 8   assessment or penalty. In support of that argument, Cappetta points 

 9   to 20 C.F.R. § 498.221(h), which states that the “DAB may remand a 

10   case to an ALJ for further proceedings, or may issue a recommended 

11   decision to decline review or affirm, increase, reduce, or reverse any 

12   penalty or assessment determined by the ALJ.” 20 C.F.R. § 498.221(h). 

13   Cappetta points to the phrase “any penalty or assessment determined 

14   by the ALJ” to contend that the DAB “fundamentally misunderstood 



     8 However, as we discuss in section IV, infra, whether the work activity amounts 
     to substantial gainful activity is relevant to whether an assessment is appropriate 
     and the amount of any penalty. 



                                             37
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   its role in the appeals process” because the “regulation itself does not 

 2   appear to vest the DAB with the authority to find liability in cases . . . 

 3   w[h]ere the ALJ did not issue any penalty or assessment.” Pet’r’s Br. 

 4   5152. 

 5          That  argument  is  also  unavailing.  The  SSA  regulations  make 

 6   clear  that  the  DAB  may  “reverse”  an  ALJ  decision  and  that  it  may 

 7   adjust the amount of an assessment and penalty as part of its review. 

 8   20  C.F.R.  498.221(h).  That  power  includes  the  ability  to  reverse  an 

 9   ALJ’s decision setting no assessment or penalty. As a result, the DAB 

10   acted within its authority by imposing the assessment and penalty in 

11   this case. 

12          Third,  Cappetta  also  argues  that  the  Commissioner  may  not 

13   impose a penalty for each month that he failed to report work activity. 

14   According to Cappetta, § 1320a‐8 “proscribes ‘omissions’ only when 

15   accompanied  by  ‘statements.’”  Appellant’s  Br.  53.  Cappetta  claims 

16   that  his  only  “statement”  was  the  one  he  made  to  investigators  in 




                                          38
                                                                                                                                                           
      
      
      
                                                                                                                    
 1   November  2009,  when  he  claimed  he  had  not  worked  for  Peter 

 2   Cameron.9  

 3          The  plain  text  of  42  U.S.C.  §  1320a‐8  resolves  Cappetta’s 

 4   argument.  Section  1320a‐8(a)  authorizes  a  penalty  where  “[a]ny 

 5   person . . . omits from a statement or representation . . . , or otherwise 

 6   withholds disclosure of, a fact which the person knows or should know 

 7   is material to the determination of any initial or continuing right to or 

 8   the amount of monthly insurance benefits.” 42 U.S.C. § 1320a‐8(a)(1) 

 9   (emphasis added). That section then provides a penalty for “each such 

10   statement  or  representation  or  each  receipt  of  such  benefits  or 

11   payments  while  withholding  disclosure  of  [a  material]  fact.”  Id. 

12   (emphasis  added).  By  separating  omissions  involving  a  statement 




     9 The Commissioner argues that Cappetta waived this argument because he failed 
     to raise it before the agency. We decline to hold that Cappetta waived or failed to 
     exhaust this argument because he did not have an opportunity to raise this issue. 
     Until this petition for review, SSA IG was the appealing party, and Cappetta was 
     merely responding to SSA IG’s arguments because he had successfully argued that 
     no assessment or penalty was appropriate. Accordingly, we consider Cappetta’s 
     argument on the merits. 



                                             39
                                                                                                                                                       
      
      
      
                                                                                                                
 1   from  situations  involving  the  “withholding”  of  facts,  the  statute 

 2   unambiguously  permits  imposing  a  penalty  for  each  month  that  a 

 3   SSDI  recipient  withholds  material  information  while  receiving 

 4   benefits, such as the situation here. Indeed, it is the SSA’s practice to 

 5   view  each  month  in  which  material  information  is  concealed  or 

 6   omitted as a separate false statement or misrepresentation. See, e.g., 

 7   Inspector Gen. of Soc. Sec. Admin. v. Antone, CR4051 (Departmental 

 8   Appeals  Board  July  20,  2015)  (applying  penalties  in  the  amount  of 

 9   $500  per  month,  where  there  was  a  total  concealment  period  of  62 

10   months). 

11         However, we note one substantial, but separate, concern with 

12   the agency’s timeframe for imposing penalties and for calculating the 

13   amount  of  benefits  that  Cappetta  received  when  considering  the 

14   assessment. The ALJ concluded, and the parties do not dispute, that 

15   Cappetta  did  not  perform  any  work  activity  after  November  2009. 

16   Nevertheless, the Commissioner imposed a penalty on Cappetta for 




                                         40
                                                                                                                                                       
      
      
      
                                                                                                                
 1   his receipt of benefits for each month thereafter until April 2011 and 

 2   used  that  same  date  to  calculate  the  amount  Cappetta  improperly 

 3   received  in  benefits,  with  no  explanation.  If  Cappetta  was  not 

 4   working  from  November  2009  until  April  2011,  then  he  had  no 

 5   earnings  to  report  to  the  SSA,  and  the  Commissioner  could  not 

 6   impose  a  penalty  on  him  for  that  period  under  §  1320a‐8(a). 

 7   Furthermore, it is also unclear why the DAB relied on that April 2011 

 8   date  when  calculating  the  amount  of  benefits  that  Cappetta 

 9   improperly received.  We trust that, on remand, the DAB will either 

10   explain  the  legal  basis  for  the  timeframe  it  used,  or  adjust  the 

11   timeframe for the assessment and the penalty accordingly.  

12         Finally, Cappetta argues that the DAB erred by considering his 

13   failure  to  report  work  activity  prior  to  November  27,  2006,  when 

14   determining  the  degree  of  his  culpability.  That  date  is  significant 

15   because  it  is  the  date  when  the  Commissioner  could  first  begin 




                                         41
                                                                                                                                                             
      
      
      
                                                                                                                      
 1   imposing  an  assessment  and  penalty  on  SSDI  recipients  for 

 2   withholding material information.10  See supra n.4.  

 3          We conclude that the DAB was entitled to consider Cappetta’s 

 4   failure to report work activity prior to November 27, 2006. First, the 

 5   SSA IG appropriately limited the assessment and penalty it sought to 

 6   impose  to  any  activity  following  November  27,  2006.  As  a  result, 

 7   Cappetta  was  not  ordered  to  pay  for  an  omission  for  which  the 

 8   Commissioner  could  not  impose  an  assessment  and  penalty  at  the 

 9   time  the  omission  occurred.  Second,  the  SSA  required  Cappetta  to 

10   report any work activity long before November 2006. See Federal Old 

11   Age,  Survivors,  and  Disability  Insurance  Benefits;  Supplemental 

12   Security Income for the Aged, Blind, and Disabled, 45 Fed. Reg. 55566, 

13   55596  (Aug.  20,  1980)  (implementing  work  reporting  requirement). 

14   Thus,  Cappetta’s  failure  to  report  work  activity  beginning  in  2001 



     10 The  government  also  argues  that  Cappetta  waived  this  argument,  but  for 
     reasons  we  discussed  in  footnote  9,  we  again  reach  the  merits  of  Cappetta’s 
     arguments. 



                                               42
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   does  contribute  to  his  culpability  and  is  relevant  for  assessing  the 

 2   appropriate  amount  of  an  assessment  and  penalty.  See  42  U.S.C.  § 

 3   1320a‐8(c)(2). 

 4   IV.    Whether  the  Commissioner  Had  Substantial  Evidence  or 
 5          Failed  to  Consider  Certain  Evidence  in  Imposing  an 
 6          Assessment and Penalty of $153,583.60 
 7           
 8          Although we agree with the foregoing legal conclusions of the 

 9   Commissioner, we find that the Commissioner erred in adopting the 

10   amount of the DAB’s recommended assessment and penalty. First, as 

11   to the assessment, the DAB failed to adequately account for the SSA’s 

12   lack of financial loss and Cappetta’s continued disability. Second, as 

13   to  the  penalty  and  assessment,  we  conclude  that  the  DAB  lacked 

14   substantial evidence for concluding that Cappetta’s work activity was 

15   significant,  given  that  the  DAB  accepted  the  ALJ’s  credibility 

16   determinations. We address each point below. 

17          Section 1320a‐8 authorizes an assessment “in lieu of damages 

18   sustained by the United States” for “not more than twice the amount 




                                          43
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   of benefits or payments paid as a result of . . . such a withholding of 

 2   disclosure.”  42  U.S.C.  §  1320a‐8(a)(1).  For  both  assessments  and 

 3   penalties,  the  statute  also  requires  the  Commissioner  to  “take  into 

 4   account”  

 5          (1) the  nature  of  the  statements,  representations,  or 
 6          actions referred to in subsection (a) of this section and the 
 7          circumstances under which they occurred; (2) the degree 
 8          of  culpability,  history  of  prior  offenses,  and  financial 
 9          condition  of  the  person  committing  the  offense;  and 
10          (3) such other matters as justice may require. 
11    
12   Id. § 1320a‐8(c); see also 20 C.F.R. § 498.106(a). 

13          Section 1320a‐8(a)(1) requires the agency to assess the amount 

14   of  benefits  improperly  paid  when  imposing  an  assessment.  Here, 

15   however, the DAB failed to adequately consider that the SSA suffered 

16   no loss whatsoever due to Cappetta’s failure to report work activity. 

17   The  DAB  recommended  that  the  Commissioner  impose  an 

18   assessment of $47,583.60—an amount that the DAB stated was “the 

19   amount  of  benefits  improperly  received  by  [Cappetta].”  AR  51.  

20   However, as both the ALJ and DAB held, the evidence that the SSA 


                                          44
                                                                                                                                                         
      
      
      
                                                                                                                  
 1   IG presented does not establish that Cappetta engaged in substantial 

 2   gainful activity.  Based  on  our  review  of  the applicable  statutes and 

 3   regulations, Cappetta’s failure to report by itself did not provide the 

 4   SSA with the authority to terminate his benefits. See, e.g., 20 C.F.R. § 

 5   404.1596  (specifying  circumstances  under  which  the  SSA  may 

 6   suspend  or  terminate  benefits).  As  a  result,  it  appears  that  the  SSA 

 7   could  not  suspend  Cappetta’s  monthly  benefits  under  these 

 8   circumstances and that it did not suffer any financial loss. Because the 

 9   statute  is  clear  that  an  assessment  cannot  be  “more  than  twice  the 

10   amount of benefits or payments paid as a result of the beneficiary’s 

11   omission,”  42  U.S.C.  §  1320a‐8(a)(3),  the  maximum  assessment 

12   available here is zero. 

13          In addition, while the SSA IG investigation was ongoing, SSA 

14   once again concluded that Cappetta remained medically disabled for 

15   purposes of SSDI benefits. That conclusion further underscores that 




                                           45
                                                                                                                                                       
      
      
      
                                                                                                                
 1   Cappetta remained eligible to receive benefits during the period that 

 2   he failed to report work activity.  

 3         Thus,  to  summarize,  the  DAB’s  failure  to  consider  the  SSA’s 

 4   loss  and  Cappetta’s  continued  disability  when  determining  the 

 5   appropriate assessment was error. Because there is no evidence that 

 6   the work activity Cappetta failed to report would have disqualified 

 7   him  from  receiving  benefits,  the  amount  of  benefits  improperly 

 8   received  is  zero.  It  thus  follows  that,  because  the  statute  caps 

 9   assessments at “twice the amount of benefits or payments’ paid as a 

10   result  of  misrepresentations  or  omissions,”  42  U.S.C.  1320a‐8(a)(3), 

11   the maximum assessment that the SSA IG may impose on Cappetta 

12   would be $0. Because the $47,583.60 assessment exceeds that statutory 

13   maximum, we vacate the assessment.  

14         We also conclude that the DAB lacked substantial evidence for 

15   the penalty amount because it accepted the ALJ’s credibility findings. 

16   The  DAB’s  approach  resulted  in  a  flawed  factual  analysis  and 




                                         46
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   undermined  key  factors  supporting  the  DAB’s  recommended 

 2   penalty. See Williams ex rel. Williams v.  Bowen, 859 F.2d 255, 261 (2d 

 3   Cir.  1988)  (finding  administrative  decision  unsupported  by 

 4   substantial  evidence  where  ALJ  failed  to  “set  forth  reasons  for 

 5   rejecting consistent and uncontradicted . . . testimony”).  

 6          As we detailed in our overview of the facts, Cappetta admitted 

 7   during  the  SSA  IG  investigation  that  he  sporadically  assisted 

 8   Cameron and that in return, Cameron helped him with work on his 

 9   house. However, Cappetta denied being paid for his “work.” At the 

10   hearing before the ALJ, Cappetta’s statements were largely consistent 

11   with  his  interview.  For  example,  Cappetta  stated  that  he  did  “little 

12   things” to assist Cameron, received small payments in exchange or as 

13   a gift, received a gift from Cameron to help finance a trip to Italy, and 

14   denied that he worked for Cameron.  

15          Cameron’s testimony at the hearing was largely consistent with 

16   Cappetta’s  interview  and  testimony,  but  inconsistent  with  what  he 




                                          47
                                                                                                                                                        
      
      
      
                                                                                                                 
 1   previously told the SSA IG investigators. Noting the inconsistencies, 

 2   the ALJ credited Cameron’s hearing testimony, relying on the hearing 

 3   testimony when it was inconsistent with the statements that Cameron 

 4   allegedly  gave  to  SSA  IG.  According  to  the  hearing  testimony, 

 5   Cameron  denied  that  Cappetta  worked  for  him  and  instead  stated 

 6   that Cappetta would run small errands for him or advise him how to 

 7   perform certain construction tasks. Cameron also noted that he gave 

 8   gifts  to  Cappetta  and  his  family,  worked  on  Cappetta’s  house,  and 

 9   gave Cappetta funds to pay for the items purchased during errands. 

10   However, he denied paying Cappetta any wages. On that record, the 

11   ALJ  concluded  that  Cappetta  engaged  in  “work  activity,”  but 

12   determined  that  it  was  only  “sporadic”  and  that  much  of  work 

13   involved running errands for Cameron. AR 133, 135. 

14          The  DAB  did  not  disturb  the  ALJ’s  credibility  findings  on 

15   appeal.  Indeed,  the  DAB  stated  its  general  rule  of  deferring  to  the 

16   ALJ’s  weighing  of  evidence  and  credibility  assessments  “absent  a 




                                          48
                                                                                                                                                              
      
      
      
                                                                                                                       
 1   compelling reason to do otherwise.” AR 49. The DAB then agreed that 

 2   Cappetta’s work activity was “sporadic,” as the ALJ had concluded. 

 3   AR 49.. However, the DAB also determined that the work activity was 

 4   “significant.”  AR  50. 11  Having  drawn  that  conclusion,  the  DAB 

 5   concluded  that  the  evidence  supported  an  assessment  equal  to  the 

 6   amount  of  benefits  paid  from  November  2006  to  April  2011,  and  a 

 7   penalty of $2,000 per month (out of a possible $5,000 per month).  

 8           The  DAB  lacked  substantial  evidence  for  that  conclusion  for 

 9   two reasons. First, having accepted the ALJ’s credibility findings, the 

10   DAB did not have substantial evidence to conclude that Cappetta’s 

11   work  activity  was  “significant.”  AR  50.  Instead,  Cappetta’s  and 


     11 To help support this conclusion, the DAB stated that the “ALJ did not discuss as 
     part of his assessment of Peter Cameron’s statement to investigators that on the 
     days [Cappetta] did work, he did so for 35 hours at a time, and nothing in Peter 
     Cameron’s testimony rebuts that statement.” AR 50. However, the portion of the 
     transcript that the DAB cites to support that argument rebuts the DAB’s statement, 
     or  at  least  calls  it  into  significant  doubt.  When  asked  whether  Cappetta  ever 
     worked for him, Cameron stated “No, he didn’t.” AR 416. Cameron repeated his 
     denials later in his testimony, and also denied that he told the SSA IG investigator 
     that Cappetta worked for him.  




                                                49
                                                                                                                                                      
      
      
      
                                                                                                               
 1   Cameron’s testimony—which together form the primary evidence of 

 2   Cappetta’s work activity deemed credible by the agency—show that 

 3   Cappetta  worked  for  Cameron  only  on  an  occasional  basis,  merely 

 4   running  errands  and  providing  advice  on  construction  techniques. 

 5   Second,  that  same  testimony  from  Cappetta  and  Cameron—which 

 6   was largely consistent—established only that Cameron at times gave 

 7   Cappetta and his family small sums of money and performed work 

 8   on his house in exchange for Cappetta’s help. That evidence falls far 

 9   short of establishing that Cappetta engaged in work activity that can 

10   be described as “significant.” See Pratts  v. Chater, 94 F.3d 34, 38 (2d 

11   Cir. 1996) (finding that SSA denial of benefits was not supported by 

12   substantial evidence because ALJ made findings of fact inconsistent 

13   with the record). 

14         The DAB’s lack of substantial evidence impaired its weighing 

15   of the § 1320a‐8 factors and requires the DAB to reconsider the penalty 

16   amount  on  remand.  The  limited  nature  of  Cappetta’s  work  and 




                                        50
                                                                                                                                                             
     
     
     
                                                                                                                      
1   earnings  is  relevant  to  at  least  two  of  these  factors:  the  degree  of 

2   Cappetta’s  culpability  and  the  nature  of  his  withholding  of 

3   information  from  the  SSA.  42  U.S.C.  §  1320a‐8(c).12 Specifically,  the 

4   record  contains  insufficient  evidence  to  show  that  Cappetta’s 

5   sporadic work activity was of such a nature to render the SSA IG’s 

6   penalty  amount  reasonable.  Additionally,  Cappetta’s  lack  of 

7   reporting is rendered less culpable by the relatively small amounts he 

8   failed  to  report  and  the  limited  nature  of  the  money  and 

9   compensation that he received (small sums of money and some free 




    12 Other  facts  do  support  the  DAB’s  conclusion  that  Cappetta bore  considerable 
    culpability by failing to report. As the DAB correctly noted, Cappetta testified that 
    he was aware that he must report work activity. Furthermore, Cameron testified 
    that  when  Cappetta  first  began  to  help  him  with  errands  and  advice,  Cappetta 
    informed  him  that  he  could  only  perform  small  amounts  of  work  in  order  to 
    continue receiving SSDI benefits. Although the DAB did not mention that second 
    part  of  Cameron’s  testimony  in  its  decision,  that  statement  provides  further 
    evidence of Cappetta’s culpability. Our decision does not discount the relevance 
    of these factors—indeed, the DAB can and should consider those facts. Rather, our 
    view of the evidence and criticism of the DAB’s decision results from the DAB’s 
    own  decision  to  adhere  to  the  ALJ’s  credibility  findings  and  weighing  of  the 
    evidence, as well as the limited evidence that the SSA IG put forth at the hearing. 



                                              51
                                                                                                                                                       
      
      
      
                                                                                                                
 1   labor on his house). On remand, the DAB must account for these facts 

 2   when imposing a penalty. 

 3                               CONCLUSION 

 4         Our decision affirms the Commissioner’s authority to impose 

 5   an  assessment  and  penalty  in  cases  where  a  beneficiary  withholds 

 6   information relating to work activity even after the initial 24‐month 

 7   period of benefits has passed. However, the agency must adequately 

 8   support its conclusion that the recipient’s conduct and the agency’s 

 9   financial  loss  merit  the  imposed  assessment  and  penalty.  Here,  the 

10   record before this Court cannot support the amount of the assessment 

11   because the SSA did not suffer financial loss, nor does it support the 

12   penalty in light of the DAB’s reliance on the ALJ’s credibility findings. 

13   For  the  foregoing  reasons,  we  GRANT  the  petition  for  review, 

14   VACATE  the  Commissioner’s  decision,  and  REMAND  for  further 

15   proceedings consistent with this opinion.  




                                         52